DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 09/22/2020.

This application is subject to multiple Double Patent rejections as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 29 August 2017 (20170829).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 16/126,950 filed on 09/10/2018, now U.S. Patent 10822113 (“Parent Application”).  
U.S. application no. 16/126,950 is a continuation application of U.S. application no. 15/689,892 filed on 08/29/2017, now U.S. Patent 10112727 (“Grand Parent Application”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 09/22/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Objections
Claim 8 objected to because of the following informalities:  it is a duplicate of claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8352099 B1 to Eggold; David P. et al. (Eggold) in view of US 20110180656 A1 to Shue; Shyhpyng Jack et al. (Shue)(Cited in the 09/22/2020 IDS). 

Regarding claims 1, 15 and 19 Eggold teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    473
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    534
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    555
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    642
    462
    media_image4.png
    Greyscale



a processor 220; and 
a memory coupled 220 with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to in Fig. 2, Col. 6, lines 1-29 and  Col. 5, Lines 22-31:
“(16) As described briefly above in regard to FIG. 2, the aircraft 202 may include a primary flight control system 220 shown in FIG. 4. The primary flight control system 220 may be responsible for controlling various flight controls 210, including but not limited to providing additional yaw control to an aircraft experiencing thrust asymmetry in the manner described herein. It should be understood that the primary flight control system 220 may be a software module executing on a computing device or may be hardware configured to provide the functionality described herein.”: 

receive vehicle state information in Fig. 3 items 308 and 310 and at least one actuator command, i.e. “operational thrust controlled by a pilot” from a vehicle 202 in fig. 3 above and Col. 4, lines 32-53:
“(13) FIG. 3 shows a diagram illustrating one embodiment of a multi-engine aircraft 202 experiencing engine thrust asymmetry. The aircraft 202 includes the airframe 204, a first wing 304 attached to a first side of the aircraft 202 and a second wing 306 attached to a second side of the aircraft 202. The engines 222 include an operating engine 308 mounted to the first wing 304, and a failed engine 310 mounted to the second wing 306. It should be appreciated that the failed engine 310 may be an engine that is inoperative, unable to generate the same amount of operational thrust as a normally operating engine, or not generating an equivalent amount of operational thrust due to pilot or other input. In this asymmetrical thrust scenario, the operating engine 308 is producing an operational thrust that is greater than the operational thrust produced by the failed engine 310. For purposes of this disclosure, the operational thrust of any particular engine may be the amount of thrust generated by that particular engine at a given time. The operational thrust may be controlled by a pilot or an auto-pilot function of the aircraft, unless the engine is 

determine a model, i.e. the model that determines when the aircraft is experiencing thrust asymmetry, associated with a vehicle failure mode based at least in part on the vehicle state information and the at least one actuator command in Col. 4, lines 1-32 below, wherein it is understood that in order to determine thrust asymmetry the flight control system 220 monitors the vehicle state information of sideslip, roll, thrust, etc. And the actuator is the throttle, pilot wheel, etc. that the expected sideslip, roll thrust is used to determine thrust asymmetry:
”(12) The flight controls 210 of the aircraft 202 include a rudder 232, lateral controls 234 and an elevator 236 to help the pilot control the rolling, yawing and pitching of the aircraft. Additionally, the aircraft 202 utilizes the sensors 208 to determine flight operating parameters that may be supplied to the plurality of systems, including the primary flight control system 220 for improved flight operations. The sensors 208 may include, at least, a sideslip angle sensor 224, a roll command sensor 226, an engine operation sensor 228 and a dynamic pressure sensor 230. The sideslip angle sensor 224 may be configured to continuously monitor the sideslip angle of the aircraft 202, which is the angle between the axis along the direction of travel and the longitudinal axis of the aircraft. The roll command sensor 226 may be configured to continuously monitor the amount of roll the aircraft is experiencing. In addition, the engine operation sensor 228 may continuously monitor the operational thrust generated by each engine 222, thereby being able to monitor whether the aircraft is experiencing thrust asymmetry. The dynamic pressure sensor 230 may continuously monitor the dynamic pressure acting upon the aircraft, as discussed in more detail below. It should be appreciated that flight operational parameters, such as the sideslip angle, the roll rate, and dynamic pressure may be monitored using sensors or other components on the aircraft not specifically designed to monitor these flight operational parameters. For instance, the roll rate of the aircraft may be determined by determining the position of the pilot wheel. Also, the roll rate of the aircraft may be the commanded roll rate, or in the alternative, may be a measured roll rate.”;
 

“The roll command sensor 226 may be configured to continuously monitor the amount of roll the aircraft is experiencing.“; 
determine an expected flight characteristic and an expected flight characteristic rate of the vehicle based at least in part on the model associated with a vehicle failure mode in Col. 10, lines 7-13:
“(36) The roll rate directional control component 522 may be configured to receive the roll rate gain signal from the roll rate gain component 520 and the engine asymmetry signal from the engine operation sensor 408. The roll rate directional control component 522 may then check the direction in which the aircraft 202 is rolling, relative to the thrust asymmetry of the aircraft.” ; 

identify, from a plurality of rotors 308 associated with the vehicle, a malfunctioning rotor 310 based at least in part on the observed flight characteristic, the observed flight characteristic rate, is the expected flight characteristic, and the expected flight characteristic rate in Col. 10, Lines 13-27:
“The engine operation sensor 228 may be configured to detect whether a thrust asymmetry exists, and which side of the aircraft 202, the failed engine 310 is attached to. Depending on the direction of the rolling, the roll rate directional control component 522 may or may not allow the roll rate gain signal to pass through. If the aircraft 202 is rolling in the direction towards the operating engine 308, it may be desirable to reduce the operational thrust of the operating engine 308 and therefore, allow the roll rate gain signal to pass through the roll rate directional control component 522. However, if the aircraft 202 is rolling in the direction towards the failed engine 310, there may be no need to reduce the operational thrust of the operating engine 308. Consequently, the roll rate gain signal may not pass through the roll rate directional control component 522.”; and 


“Depending on the direction of the rolling, the roll rate directional control component 522 may or may not allow the roll rate gain signal to pass through. If the aircraft 202 is rolling in the direction towards the operating engine 308, it may be desirable to reduce the operational thrust of the operating engine 308 and therefore, allow the roll rate gain signal to pass through the roll rate directional control component 522” .  

And Col. 4, lines 54+:
“(14) In various embodiments, the engines 308 and 310 may be mounted and operated in such a manner that they produce an unequal net thrust, therefore increasing the possibility of the aircraft yawing. As a result of the asymmetric thrust, the aircraft 202 may yaw towards the failed engine, as indicated by the induced yaw arrow in FIG. 3. It should be appreciated that asymmetric thrust may be achieved either by operating the two engines at different operational thrust levels, or in an event where one of the engines may have failed or may be malfunctioning. It should also be appreciated that the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft. As discussed above, it should be clear that the present disclosure may be intended to cover multi-engine aircraft that experience thrust asymmetry, which may include the aircraft having a greater net thrust on one side of the aircraft relative to the other.”

Eggold does not appear to expressly disclose that the roll rate sensor that determines an observed flight characteristic of roll and an observed flight characteristic roll rate of the vehicle is based at least in part on sensor data from an inertial measurement unit on a vehicle.

In the art of sensing actuator/rotor failures of aircraft vehicles, Shue teaches many of the claim limitations above in for example, the figures below:

    PNG
    media_image5.png
    515
    705
    media_image5.png
    Greyscale
:

    PNG
    media_image6.png
    538
    767
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    633
    466
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    786
    595
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    810
    615
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    490
    585
    media_image10.png
    Greyscale

And associated descriptive texts, determining a model, associated with a vehicle failure mode based at least in part on the vehicle state information and the at least one actuator command in the limitations “. In the preferred embodiment, detection actuator look-up table 117. “ wherein it is understood that the actuator look-up table connotes determining a model associated with a vehicle failure mode because for each actuator failure mode a specific reconfiguration is required to stabilize the aircraft as explained in for example para:
“[0028] Referring to FIG. 1, reconfiguration management tool 101 is configured for determining whether reconfiguration is necessary based upon at least a quantity of failures. In the preferred embodiment, a "no failure" event 103 requires no reconfiguration. It should be appreciated that the term failure may be at least an actuator failure or a sensor failure. In addition, other situations on the aircraft, other than an actuator or sensor failure, may produce failure type scenarios which could trigger fault/fail detection and prompt reconfiguration of the flight control laws. In the preferred embodiment, a single failure event 105 will not trigger reconfiguration of flight control laws because a single failure event 105 should not degrade the flight control authority of the aircraft enough to warrant reconfiguration. However, in some embodiments the aircraft flight controls may be such that a single failure event 105 would in fact degrade the flight control authority enough to warrant reconfiguration. In order for the system to automatically decide whether reconfiguration is necessary, a risk factor calculation tool 121 is employed. Risk factor calculation tool 121 is discussed in further detail in connection with FIG. 3. It should be appreciated that a fault/failure detection tool 111 is used to detect sensor/actuator failure on the aircraft. Fault/Failure detection tool 111 may be incorporated into reconfiguration management tool 101, or segregated out of reconfiguration management tool, as shown in FIGS. 2A and 2B. A validation/verification tool 113 is also used to verify and backup the readings from fault/failure detection tool 111. In the preferred embodiment, detection of a multiple failure event 107 by fault/failure detection tool 111 warrants reconfiguration of flight controls in order to regain control authority. A selection event 109 involves the operation of actuators, as desired from actuator look-up table 117. A symmetric control actuator arrangement 115 is may also be used to position a symmetric actuator in the same position as the failed actuator, which is discussed in further detail herein. Control gain set changes tool 119, in conjunction with a fader system, is uniquely employed to smooth the reconfiguration process, which is also discussed further herein.”

And determining an observed flight characteristic of a vehicle is based at least in part on sensor data from an inertial measurement unit on a vehicle in for example, para:
“[0034] Aircraft sensors 227 are used in part to provide input to reconfiguration management tool 101 and fault/failure detection tool 111. Sensor values and statuses from aircraft sensors 227 also provide input to fault detection and diagnosis tool 105. Examples of aircraft sensors 227 include: global positions satellite systems (GPS), Inertial Navigations Systems (INS), gyros, attitude sensors, accelerometers, pressure sensors, air data computers (ADC), engine sensors, and rotor torque sensors, to name a few. Multiple sensors 227 may be used to provide redundancy in case a primary sensor 227 malfunctions. Though aircraft sensors 227 are depicted as a symbolic box in FIGS. 5 and 6, it should be appreciated that sensors 227 are preferably deployed throughout aircraft 403 so as to best take measurements and provide data.”.

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of using Inertial Navigation Systems (INS) to measure the observed flight characteristics of a vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, faults would be detected and the roll rate would be determined using an Inertial measurement unit i.e. the INS.  
It is considered that the fault detection and INS taught by Shue are equivalent techniques of the determining faults and observing flight characteristics taught by Eggold.  As such it would have been obvious to one of ordinary skill to use an equivalent technique for the predictable results therein.  See the following case law:

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the system of claim 1, wherein: 
the observed flight characteristic includes an observed attitude see Shue para [0034] “attitude sensor” and Eggold roll command sensor 226 “The roll command sensor 226 may be configured to continuously monitor the amount of roll the aircraft is experiencing”; 
the observed flight characteristic rate includes an observed attitude rate see Eggold:” It should be appreciated that flight operational parameters, such as the sideslip angle, the roll rate, and dynamic pressure may be monitored using sensors or other components on the aircraft not specifically designed to monitor these flight operational parameters.” Such as the attitude sensor of Shue; 

“(28) FIG. 5 illustrates a detailed view of one embodiment of the thrust differential calculator module 412 of the multi-engine aircraft described above in FIG. 4. The thrust differential calculator module 412 may be configured to receive the sideslip angle of the aircraft from the sideslip angle sensor 224. The thrust differential calculator module 412 may also be configured to receive the roll rate from the roll command sensor 226 and an engine asymmetry signal from an engine operation sensor 228. The thrust differential calculator module 412 determines the change in yawing moment that may be desired due to the change in the sideslip angle and the roll rate of the aircraft, and upon determining the change, calculates the appropriate thrust differential to provide additional yaw control to the aircraft, as described above. It should be appreciated that in the present embodiment, the thrust differential may be subtracted from the reference engine thrust value. The thrust of the operating engine will only be limited if the maximum engine thrust limit is less than the commanded thrust. If the maximum engine thrust limit exceeds the commanded thrust, the operating engine may be able to generate the commanded thrust, as desired. In various embodiments the thrust differential may be a positive value or a negative value, such that the maximum engine thrust limit may be increased or decreased depending on the value of the thrust differential.” and 

the expected flight characteristic rate includes an expected attitude rate see Eggold Col. 6, lines 7-11 “(19) The present disclosure includes a roll rate dependency to supply additional yawing moment for executing the roll maneuver, and a sideslip angle dependency to supply additional yawing moment to reduce adverse sideslip angle that may develop.”.  

Accordingly, the prior art references teach all of the claimed elements were known.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, faults would be detected based the attitude information.  
It is considered that the fault detection and sensors taught by Shue are equivalent techniques of the determining faults and the sensors “observing flight characteristics” taught by Eggold.  As such it would have been obvious to one of ordinary skill to use an equivalent technique for the predictable results therein.  See the following case law:
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 3 and the limitation the system of claim 1, wherein: the vehicle state information includes historical vehicle state information; and the at least one actuator 

Regarding claim 4 and the limitation the system of claim 3, wherein the vehicle state information includes at least one of: 
an attitude see the yawing and rolling of Eggold when combined with the teachings with Shue above, 
an attitude rate see the teachings of the combination of Eggold and Shue above, 
a position see Shu, para [0049]:
“When an actuator 401 fails, such as a flap 515a, actuator 401 can either remain at its failed position or retract back to its neutral position. Control position sensors 227 are configured to detect whether the actuator 401 was able to retract back to its neutral position or whether actuator 401 remained at its failed position.”, 

a velocity see “airspeed” taught by Shue in for example, paras:
“[0010] FIG. 8 is graph showing the relationship between helicopter mode, airplane mode, and conversion mode as a function of rotor tilt angle and airspeed; 

[0031] Calculation of risk factor 121 is based upon individual axes of individual aircraft actuators. The maximum risk factor value of each axis is 1, which means The control authority on each axis for any airspeed is preferably pre-calculated and treated as a knowledge base in the software program. Calculation of risk factor 121 is preferably restlessly running when reconfiguration management tool 101 is operating.

[0036] In general, "helicopter mode" of quad tilt rotor 501 is when quad tilt rotor 501 has its rotors 503a, 503b, 505a, and 505b at an angle between 80 and 90 degrees, while flying at airspeeds less than 80 knots, and a wing flap setting higher than 40 degrees. In general, "airplane mode" of quad tilt rotor 501 is when quad tilt rotor 501 has its rotors 503a, 503b, 505a, and 505b at an angle of approximately 0 degrees while flying at airspeeds greater than 200 knots. "Conversion mode" of quad tilt rotor 501 is any flight mode between "helicopter mode" and "airplane mode". FIG. 8 illustrates a graph 801 showing the relationship between "helicopter mode", "airplane mode", and "conversion mode" as a function of rotor tilt angle and airspeed.”

[0045] Redundancies in the control axis (pitch, roll, and yaw) of quad tilt rotor 501 in helicopter mode allow for greater variety in reconfiguration of flight control laws 203. The variety of usable flight control laws can better appreciate when comparing quad tilt rotor 501 to the flight control system for general rotorcraft. In regards to flight control laws for helicopter mode, because quad tilt rotor 501 has rotors 503a, 503b, 505a, and 505b with cyclic capabilities, then quad tilt rotor 501 can fly using typical helicopter flight control laws when in low airspeed "helicopter mode.”, 

a wind velocity see Shue wherein it is understood that wind disturbances connotes a wind velocity in for example para [0048]:

“In such a manner, Kalman filter 225 interprets data from flight control sensors on the aircraft. Kalman filter 225 and control laws 203 consider fundamental sources of 1) aerodynamics of the aircraft, 2) flight mechanics of the aircraft, 3) control power coefficient changes due to aerodynamics, 4) center of gravity shifting, 5) wind disturbances, and 6) aerodynamic ground effect and building effect (from urban flight). Robust control laws 203 and estimations are employed to achieve certain objectives. A first objective is that robust control laws and estimations automatically compute all phase margins and gain margins on any speeds to help consolidate the control laws. A second objective is to ensure the efficiency of control input during the entire flight envelope using a minimum energy function/maximum performance requirement. A third objective is to help reduction of the disturbance affections from aerodynamic interaction by aircraft structures and controls. A fourth objective is to reduce the noise level of the aircraft by ensuring the control amplitudes are small during maneuvers. A fifth objective is to allow the pilot to stabilize the aircraft in the event of multiple A seventh objective is to make the aircraft as robust as possible so that any sudden wind changes will not affect flight characteristics. An eighth objective is to prevent the need for logic switches in the cockpit in order to avoid confusion and simplify flight switch logic design. A ninth objective is to prevent changes in aircraft gross weight and center of gravity from affecting the flight characteristics.”, 

or a geometry of the vehicle see the teachings of Shue with regard “Undesirable transient conditions may occur when the aircraft actuators 401 are repositioned during reconfiguration which connotes  changing the geometry of the vehicle during “reconfiguration” as explained in for example, para:

“[0049] One purpose of the system of the present application is to robustly construct reconfiguration control system 201 so as to minimize negative results of reconfiguration during a maneuver of quad tilt rotor 501. Undesirable transient conditions may occur when the aircraft actuators 401 are repositioned during reconfiguration. Transient conditions may be harmful to aircraft 403 and to occupants of aircraft 403. Reconfigurable control system 201 acts to limit the occurrence of transients, which are harmful rapid changes in actuators 401 resulting sudden flight disturbances. Transients may induce the saturation of amplitude and/or rate limits in aircraft actuators 401 as well as damage aircraft system components. As such, there exists considerable motivation to limit and manage an occurrence of a transient situation. One challenge in management of transient situations is in the management of actuators for different conditions when actuators 401 have multiple input/output systems. Identifiable conditions of actuators 401 are: 1) a fault free period, 2) a transient period during reconfiguration, 3) reconfiguration during a maneuver mode, and 4) steady state flight after reconfiguration. When an actuator 401 fails, such as a flap 515a, actuator 401 can either remain at its failed position or retract back to its neutral position. Control position sensors 227 are configured to detect whether the actuator 401 was able to retract back to its neutral position or whether actuator 401 remained at its failed position.”.  

Accordingly, the prior art references teach all of the claimed elements were known.


“[0026] An aircraft during flight is susceptible to a variety of failure scenarios that can potentially be life threatening for the crew and passengers on board, as well as destructive to the aircraft itself. Examples of failure scenarios are: engine failure, control actuator failure, control surface damage from inflight collision with an object, battle damage sustained to a military aircraft, and sensor failure, to name a few. Because most modern-day aircraft are controlled using a computer system with flight control laws, a failure scenario mentioned above can quickly result in catastrophic situation do to the flight control laws not being reconfigurable in such a scenario. As a simplified example, if a multi-engine aircraft were to lose an engine during flight, and if the flight control laws were not reconfigurable, then the aircraft may not be able to survive the incident even though the aircraft potentially could have used alternate aircraft actuators to compensate for the loss off an engine and therefore maintain control of the aircraft. Reconfigurable flight control laws are desirable on all aircraft; however, aircraft having multiple and/or redundant flight control actuators are more attractive for implementation of a reconfigurable flight control system. It should be appreciated that the reconfigurable flight control system disclosed herein can be implemented on a variety of aircraft.” 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, faults would be detected based the vehicle state information.  
It is considered that the vehicle state information taught by Shue are “equivalent techniques” of determining vehicle state information taught by Eggold.  As such it would have been obvious to one of ordinary skill to use an equivalent technique for the predictable results therein.  See the following case law:
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the system of claim 3, wherein the vehicle state information identifies a vehicle failure mode associated with a set of data see the teachings of both Eggold and Shue with regard to how a failure is detected based on the set of data that indicates the specific failure mode.  See specifically Eggold how the operations module detects asymmetric thrust in Col. 2, lines 40-43 “The engine operations module is configured to detect asymmetric thrust and limit the operational thrust of the aircraft according to the maximum engine thrust limit.“ and Shue paras:
“Risk factor calculation tool 121 is discussed in further detail in connection with FIG. 3. It should be appreciated that a fault/failure detection tool 111 is used to detect sensor/actuator failure on the aircraft. Fault/Failure detection tool 111 may be incorporated into reconfiguration management tool 101, or segregated out of reconfiguration management tool, as shown in FIGS. 2A and 2B. A validation/verification tool 113 is also used to verify and backup the readings from fault/failure detection tool 111. In the preferred embodiment, detection of a multiple failure event 107 by fault/failure detection tool 111 warrants reconfiguration of flight controls in order to regain control authority. A selection event 109 involves the operation of actuators, as desired from actuator look-up table 117. A symmetric control actuator arrangement 115 is may also be used to position a symmetric actuator in the same position as the failed actuator, which is discussed in further detail herein. Control gain set changes tool 119, in conjunction with a fader system, is uniquely employed to smooth the reconfiguration process, which is also discussed further herein.

. Fault/failure detection tool 111 is shown in relationship with other functions within reconfigurable flight control system 201. Control Laws 203 are used to provide flight control inputs to an actuator mixing/mapping matrix 207. Control laws 203 are a software-implemented tool for controlling actuators 401 and in turn, the flight of aircraft 403. Line 209 represents a power actuator command from control laws 203 to actuator mixing/mapping matrix 207 in order to produce an aircraft response 223. Similarly, line 211 represents a pitch actuator command, line 213 represents a roll actuator command, line 215 represents a yaw actuator command, and line 217 represents a nacelle tilt actuator command. Line 219 represents an input from reconfiguration management tool 101 to actuator mixing/mapping matrix 207. Line 221 represents an input from actuator mixing/mapping matrix 207 to reconfiguration management tool 101. A sensor management tool 205 is configured to function with a Kalman filter 225 in conjunction with aircraft sensors 227 in order to allow for aircraft response to be measured by fault detection and diagnosis tool 111. Unique advantages of reconfigurable flight control system 201 will become more evident as further discussed herein. Sensor management tool 205 provides input to reconfiguration management tool 101 in order to smooth any transient conditions that may otherwise occur during reconfiguration.“.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of detecting a fault in a vehicle actuator based on a set of data that indicates a fault in an actuator and then reconfigure the vehicle to prevent destruction of the aircraft during a failure. See the teachings of Shue para:
“[0026] An aircraft during flight is susceptible to a variety of failure scenarios that can potentially be life threatening for the crew and passengers on board, as well as destructive to the aircraft itself. Examples of failure scenarios are: engine failure, control actuator failure, control surface damage from inflight collision with an object, battle damage sustained to a military aircraft, and sensor failure, to name a few. Because most modern-day aircraft are controlled using a computer system with flight control laws, a failure scenario mentioned above can quickly result in catastrophic situation do to the flight control laws not being reconfigurable in such a scenario. As a simplified example, if a multi-engine aircraft were to lose an engine during flight, and if the flight control laws were not reconfigurable, then the aircraft may not be able to survive the incident even though the aircraft potentially could have used alternate aircraft actuators to compensate for the loss off an engine and therefore maintain control of the aircraft. Reconfigurable flight control laws are desirable on all aircraft; however, aircraft having multiple and/or redundant flight control actuators are more attractive for implementation of a reconfigurable flight control system. It should be appreciated that the reconfigurable flight control system disclosed herein can be implemented on a variety of aircraft.” 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the specific fault mode, i.e. engine failure, control actuator failure, control surface damage from inflight collision with an object, battle damage sustained to a military aircraft, and sensor failure, to name a few would be detected based on comparing the vehicle state information with its corresponding fault mode.  
It is considered that identifying the failure modes taught by Shue are “equivalent techniques” of determining faults taught by Eggold.  As such it would have been obvious to one of ordinary skill to use an equivalent technique for the predictable results therein.  See the following case law:
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as 

Regarding claim 6 and the limitation the system of claim 5, wherein determining the model includes at least one of grouping Attorney Docket No. KITTPO43C219 PATENTor sorting data to generate the model see the teachings of both references with regard to grouping sensor data and sorting sensor data to generate the model.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.” 

Regarding claims 7 and 8 and the limitation the system of claim 1, wherein the determined model is configured to output at least one of: an expected attitude and an expected attitude rate see the teachings of the combination of Eggold and Shue above wherein it is understood that Eggold teaches measuring the yaw and roll, yawing and rolling rates and compares them to expected data to determine if a fault exists.   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the 

Regarding claims 9, 16 and 20 and the limitation wherein: the vehicle includes at least one tilt wing; and determining the model is based at least in part on at least one of a direction or a mode of the at least one tilt wing see the teachings of Shue Figures 5 and 6 and the teachings of Eggold with regard to “ It should also be appreciated that the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft. As discussed above, it should be clear that the present disclosure may be intended to cover multi-engine aircraft that experience thrust asymmetry, which may include the aircraft having a greater net thrust on one side of the aircraft relative to the other”.  

It is considered that the tilt wing aircraft taught by Shue is a functional equivalent for the aircraft 202 of Eggold.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue with regard to, inter alia tilt wing aircraft to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.” As taught by Eggold that “the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft”  

10 Regarding claims 10 and 17 and the limitation wherein determining the model includes selecting a model to use during flight based at least in part on at least one of a direction or a mode of the at least one tilt wing see the teachings of Shue Figure 8.  

It is considered that the tilt wing aircraft taught by Shue is a functional equivalent for the aircraft 202 of Eggold.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue with regard to, inter alia tilt wing aircraft to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.” As taught by Eggold that “the multi-engine aircraft 202 may include more than two engines, and the engines may be located along various places on the aircraft”  

Regarding claims 11 and 18 and the limitation wherein the processor is further configured to update the model in real time as the vehicle is flying see the teachings of both references wherein it is understood that they are both operating in real time.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the 

is

Regarding claim 12 and the limitation the system of claim 11, wherein updating the model in real time as the vehicle is flying includes collecting flight data during flight to update the model which the vehicle is airborne see the teachings of both references wherein it is understood that they are both operating in real time.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.”

Regarding claim 13 and the limitation the system recited in claim 1, wherein the responsive action includes updating a geometry matrix, which is used to generate a plurality of actuator commands for the plurality of rotors, including by updating a previous geometry matrix with a precomputed geometry matrix see the teachings of both references wherein it is understood that they both adapt to failures by updating a previous geometry matrix of the aircraft and then adjust after a failure is detected using a precomputed geometry matrix of the vehicle to correct for the specific detected failure mode, i.e. an engine failure demands a different response than a sensor, rudder or wing component failure.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shue to the prior art of Eggold as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements and their “functional equivalents” according to their established functions.”


20Regarding claim 14 and the limitation the system recited in claim 13, wherein: 
the malfunctioning rotor is associated with a first region of the vehicle see the teachings of Eggold failed engine 310; and 
updating the geometry matrix includes increasing an authority of a second region of the vehicle in response to detection of the malfunctioning rotor in the first region see the teachings of Eggold wherein operating engine 308 is in a second region of the vehicle and the “authority is increased”, i.e. the thrust is increased to make up for the power lost by the .  :
“(22) Looking at FIG. 4, the manner in which the primary flight control system 220 determines the maximum engine thrust limit to apply to the operating engine will be described. As previously discussed, the maximum engine thrust limit may be the maximum amount of operational thrust that an operating engine 308 may generate in order to provide additional yaw control to the aircraft attempting to perform a roll maneuver, in the event that the aircraft 202 is experiencing thrust asymmetry. The maximum engine thrust limit may vary depending on various flight operations parameters of the aircraft, including but not limited to the roll rate, the sideslip angle and the operational thrust differential between one side of the aircraft and the other side. The primary flight control system 220 includes a thrust limit module 414 that may calculate the maximum engine thrust limit to apply to the operating engine 308 of the aircraft 202, which is then imposed on the operating engine of the aircraft using engine controllers. After the maximum engine thrust limit is calculated at the thrust limit module 414, the maximum engine thrust limit is supplied to a signal conditioner 416, which conditions the 

(23) The thrust limit module 414 receives a thrust differential signal and a reference engine thrust signal that may represent a thrust schedule that is equal to or greater than the thrust capability of engines 222. The reference engine thrust signal may be defined to exceed the thrust capability of engines 222 in a way that causes operational thrust to not be limited for roll maneuvers at flight conditions where additional yaw control from the operating engine is not desired. Further, the reference engine thrust signal may be a predefined engine thrust that is pre-programmed in the primary flight control system 220.“

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10822113 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be a mere rearrangement of the instantly claimed limitations accomplishing the same result of performing a responsive action upon the detection of a malfunctioning rotor.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10112727 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be a mere rearrangement of the instantly claimed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.
US 5115996 A to Moller; Paul S. teaches inter alia, an automatic stabilization system for a VTOL in for example and Col. 10, lines 1-31:
“(31) The present invention is able to provide a balanced arrangement of lift and thrust generators in hover, a balanced and stabilized aerodynamic configuration when the majority of lift is generated aerodynamically (as in forward flight), and a balanced response to an engine failure. To depict these conditions, reference is made to FIG. 4 which shows the arrangement of the nacelles 12, 14, 16 and 18 on the fuselage 10. The centers of lift 112 and 114 of the two forward nacelles 12 and 14 are positioned forward of the center of gravity 120 at the same distance along the longitudinal centerline of the fuselage as the centers of lift 116 and 118 of the two rear nacelles 16 and 18 are positioned rearward of the center of gravity. However the two rear nacelles 16 and 18 are generally placed further outboard of and above the center line of the fuselage as compared to the positioning of the front two nacelles 12 and 14, to reduce the slipstream interference between the front and the rear nacelles. All four nacelles are the same size and have the same thrust rating. The level of thrust and the deflection of airflow of each nacelle is independent of the other nacelles to allow the aircraft to be balanced and stabilized in hover and in forward flight. Should one engine in a nacelle fail, the balance and overall thrust level of the aircraft can be maintained by a corresponding increase in thrust from the remaining engine in that nacelle as well as a small decrease in the thrust from the nacelle diagonally opposite the failed engine nacelle. Thrust will increase somewhat in the other two nacelles. This is automatically caused by the electronic stabilization system.”


US 20120325977 A1 to Giesseler; Hans-Gerd teaches inter alia, detecting a fault in the rudder of an aircraft and correcting for it in for example claim 14:

“14. A method for influencing the directional stability of an aircraft, the method comprising: monitoring the control system of the aircraft for the presence of a fault in the actuation system of the rudder of the aircraft by determining deviations of an adjusted actuating command for the adjustment drive of the rudder from the respective actual position of the rudder and generating a logical fault state confirmation signal if one of the deviations exceeds a predetermined limiting value, wherein said method further comprises: adjusting a fall-back operating mode in the flight control device of the aircraft in the presence of the logical fault state confirmation signal, wherein the directional stability is influenced by generating and transmitting at least one actuating command for the spoiler adjustment drive of at least one spoiler on one of the airfoils in order to realize the deflection thereof, as well as an actuating command for the regulating flap adjustment drive of at least one regulating flap on the same airfoil in order to realize the deflection thereof in a direction that extends opposite to the deflection of the spoiler, wherein the actuating commands for influencing the directional stability are specified in such a way that the aircraft seeks a yaw rate to be adjusted in order to influence the directional stability. “

And Paras:

[0066] monitoring the control system of the aircraft for the presence of a fault in the actuation system of the rudder of the aircraft by determining deviations of an actuating command for the adjustment drive of the rudder adjusted by the flight control device of the aircraft from the respective actual position of the rudder and generating a logical fault state confirmation signal if one of the deviations exceeds a predetermined limiting value, and 

[0067] adjusting a fall-back operating mode in the flight control device of the aircraft in the presence of the logical fault state confirmation signal, wherein the directional stability is not influenced by generating actuating commands for the adjustment drive of the rudder in this mode, but rather by generating and transmitting at least one actuating command for the spoiler adjustment drive of at least one spoiler on one of the airfoils in order to realize the deflection thereof, as well as an actuating command for the regulating flap adjustment drive of at least one regulating flap on the same airfoil in order to realize the deflection thereof in a direction that extends opposite to the deflection of the spoiler, wherein the actuating commands for influencing the directional stability are specified in such a way that the aircraft seeks a yaw rate to be adjusted in order to influence the directional stability.

[0068] It would be possible, in particular, that the recognition of a fault in the actuation system and the generation of a logical fault state confirmation signal take place if the flight control device has detected blocking of the rudder and/or oscillating in the servo loop of the actuator of the rudder of the aircraft. It would furthermore be possible that these fault states are recognized by the flight control device of the aircraft based on deviations of adjusted actuating commands for the adjustment drive of the rudder from the respective actual position of the rudder, particularly an exceedance of a predetermined limiting value by one of the deviations and the generation of a logical fault state confirmation signal.”

US 20070067085 A1 to Lu; Jianbo et al. teaches inter alia, using an Inertial measurement unit to detect the attitude of a vehicle and activate a safety system in response to the attitude condition in for example the ABSTRACT and paras:
“(A vehicle includes a control system that is used to control a vehicle system. The control system determines a roll condition in response to a yaw rate sensor and a pitch rate sensor without having to use a roll rate sensor. A relative roll angle, relative pitch angle, global roll angle, and global pitch angle may also be determined. A safety system may be controlled in response to the roll condition, roll angle, or the pitch angles individually or in combination.)

[0002] The vehicle control systems for automotives have increased significantly recently. They include the following vehicle dynamics control or active safety systems such as ESC (yaw stability control), RSC (roll stability control), ACC (adaptive cruise control), HD/A/HC (hill decent/ascent/hold control), ABS (anti-lock brake system), EBD (electronic brake distribution), TCS (traction control system), suspension control systems, steering controls, drive-train controls, engine controls, etc. Many of these systems activate available actuators in response to the sensed vehicle and drive conditions so as to augment the driver's driving capability and to improve the driving comfort and to prevent accidents from happening.”

[0140] Notice that such a calculated relative pitch angle is an accurate indication of the vehicle body with respect to the average surface regardless if the vehicle is driven on a level ground or a banked/sloped road, and when there are no lifted wheels. As mentioned above, the vehicle system may include a safety system or other vehicle system. Safety systems may include a yaw control system or a rollover control system. Of course, more than one system may be controlled at a time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220212